Citation Nr: 0948337	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
December 1965 and from July 1967 to September 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2008 Memorandum Decision of the U.S. 
Court of Appeals for Veterans Claims (Court).

In a March 2007 decision, the Board denied the claim for an 
increased disability rating for bilateral hearing loss.  The 
Veteran appealed the Board's decision to the Court.  In 
October 2008, the Court issued a Memorandum Decision that 
vacated the March 2007 Board decision and remanded the claim 
to the Board for further adjudication consistent with the 
decision.  Judgment was entered on November 19, 2008.

Prior to filing his appeal with the Court, the Veteran 
presented testimony at a personal hearing in May 2005 before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  The Board remanded the claim in 
September 2005 for additional development and to address due 
process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In the September 2005 decision, the Board remanded the claim 
for increased rating, in pertinent part, to schedule a VA 
compensation and pension (C&P) examination.  The Board 
specifically requested that, "if possible," the examination 
should be conducted someplace other than the Anchorage VA 
audiology facility.  This request was made based on the 
Veteran's assertions that he had had an unsatisfactory 
experience at the Anchorage audiology clinic and did not 
trust the results elicited by the examiners.  He indicated 
that he would be willing to be examined at any other 
facility.  A remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that the AMC initiated a 
request for a new C&P examination in March 2006.  This 
request included the Board's remand language, specifically 
that, if possible, the examiner should be scheduled someplace 
other than the Anchorage VA audiology facility.  See C&P exam 
inquiry.  In a March 2006 letter, the VA Medical Center 
(VAMC) in Anchorage sent a letter confirming a conversation 
with the Veteran regarding an audiology appointment in May 
2006.  In a May 2006 statement, the Veteran reported that he 
was asking to be evaluated outside of the Anchorage audio 
clinic.  The Veteran subsequently failed to report to the May 
2006 VA C&P examination that had been scheduled.  

The Veteran's claims folder was reviewed by a VA audiologist 
at the Anchorage VAMC in May 2006, without the Veteran's 
presence or an examination of his hearing.  The VA 
audiologist reported that the Veteran had agreed to and 
scheduled an appointment for an audiology examination via 
telephone and that an appointment letter had been mailed to 
the Veteran.  The examiner further reported that the Veteran 
sent a letter to the VA Anchorage audiology clinic stating he 
refused to attend the scheduled appointment.  

The Board notes that there is no documentation of the 
telephone conversation reported in both the March 2006 VAMC 
letter and the May 2006 VA C&P examination report.  The 
Veteran has neither confirmed nor denied that this 
conversation took place.  

In a June 2006 letter, the AMC informed the Veteran that the 
Anchorage VAMC had informed it that he had failed to report 
for his scheduled examination.  In a June 2006 statement, the 
Veteran again requested that he be evaluated at a facility 
outside of the Anchorage VAMC.  

The AMC responded with a letter dated September 2006 in which 
it informed the Veteran that the VA medical facility nearest 
to him had been asked to reschedule the examination at a 
medical facility outside of the VAMC.  The AMC further 
informed the Veteran that, unfortunately, it could not 
guarantee that the VAMC would be able to honor the request.  
The AMC request was submitted in September 2006 and contained 
the same remand language as reported above.  See C&P exam 
inquiry.  

In a September 2006 letter, the Anchorage VAMC wrote the 
Veteran and informed him that it had been unable to contact 
him by phone and that it did not leave messages on answering 
machines.  The VAMC also informed the Veteran that an 
appointment had been made for him and that an appointment in 
the audiology clinic had been scheduled in October 2006.  The 
Veteran acknowledged receipt of this letter in an October 
2006 letter, dated two days before his scheduled appointment.  
He disputed the VAMC's inability to contact him and again 
stated his request to be examined outside of the Anchorage 
VAMC.  He also reported that he would leave copies of his 
letter at the audiology clinic and asserted that he would 
report, but not allow the test to proceed.  An audiology 
noted dated the day before the scheduled appointment reveals 
that the Veteran arrived at the Anchorage VAMC to state he 
would not be keeping his C&P hearing evaluation and that he 
produced a letter.  

The Board finds that although the AMC specifically instructed 
the Anchorage VAMC on two occasions to, if possible, schedule 
the C&P examination someplace other than the Anchorage VA 
audiology facility, there is nothing in the claims folder to 
suggest that this request was attempted by the Anchorage 
VAMC.  See C&P exam inquiries.  Rather, in letters to the 
Veteran, the Anchorage VAMC informed him that examinations 
had been scheduled at that facility, without mention of 
whether attempts had been made to schedule him at other 
facilities.  As such, while the Board finds that its remand 
instructions were complied with in the sense that the AMC 
made these specific requests, the instructions were not 
complied with because the AMC did not make efforts to 
ascertain whether the Anchorage VAMC attempted to schedule 
the Veteran's Audiological examination elsewhere and/or to 
ensure that it did.  

The Board notes that it has undertaken some research into 
what VA medical facilities are available in the state of 
Alaska.  This research has been conducted on the VA's own 
website, specifically the "VA facilities locator" function.  
Review of the information on this site reveals that there is 
only one VAMC in Alaska, namely the one located in Anchorage.  
Three community based outpatient clinics (CBOCs) do exist, 
however.  The parent facility of each is the Anchorage VAMC.  
One CBOC is located in Wasilla, one is located in Kenai, and 
one is located in Ft. Wainwright, near Fairbanks.  Further 
research on the VA site reveals that only the CBOCs in Kenai 
and Ft. Wainwright have audiology clinics, though the Wasilla 
CBOC has a primary care clinic.  

As the Veteran has stated that he would be willing to be 
examined in a facility other than Anchorage, the AMC, on 
remand, should expressly request that the Anchorage VAMC 
attempt to schedule an audiological examination at one of the 
CBOCs.  Only if none of the three VA CBOCs are available to 
examine the Veteran should the Anchorage VAMC schedule the 
requested C&P audio examination at their facility.  The 
Anchorage VAMC must document all attempts it makes.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  This must also be accomplished on remand.   
Any recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's audiological 
treatment records from the Anchorage 
VAMC, dated since September 2004.  

2.  Thereafter, request the Anchorage 
VAMC to schedule the Veteran for a VA 
audiological examination at a different 
facility, if possible.  The Anchorage 
VAMC should make requests to the CBOCs in 
Wasilla, Kenai, and Fairbanks.  Only if 
none of the three VA CBOCs are available 
to examine the Veteran should the 
Anchorage VAMC schedule the requested C&P 
audio examination at their facility.  The 
Anchorage VAMC must document all attempts 
it makes.  

The Veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  The testing to determine the 
current severity of the Veteran's hearing 
loss should include the use of controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometry test.  

The examiner should fully describe the 
functional effects caused by the 
Veteran's hearing disability in the final 
report.  

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
Veteran an appropriate amount of time to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

